Citation Nr: 1235218	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  12-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mary A. Royle, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1943 to June 1946, and from January 1948 to December 1951.  He died in June 2009.  The appellant is advancing her appeal as the Veteran's widow.

This matter comes to the Board of Veterans' Appeals  (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or contributed to the Veteran's death.  Specifically, she argues that the Veteran's PTSD began many years prior to the date of service connection for PTSD (in 1999), that his symptoms were severe, and that his symptoms caused or aggravated the cause of his death (coronary artery disease) such that her claims should be granted.  

In July 2009, the appellant filed her claims.  In September 2009, the RO denied the claims.  The appellant has appealed.  

The Veteran's certificate of death indicates that he died in June 2009, at the age of 83; the immediate cause of death is listed as coronary artery disease.  

During the Veteran's lifetime, service connection was in effect for PTSD, a left indirect inguinal hernia, and an atrophic left testicle.  

With regard to the claim for DIC, as an initial matter, in August 2009, the appellant was sent a Veterans Claims Assistance Act of 2000 (VCAA) notice.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The August 2009 notice provided in this case does not comport with the standards set out in Hupp.  Specifically, the notice letter did not notify the appellant that service connection was in effect for PTSD, a left indirect inguinal hernia, and an atrophic left testicle at the time of the Veteran's death.  On remand, the appellant must be provided with corrective notice.  

The certificate of death indicates that the place of death was the Newberg Medical Center, in Newberg, Oregon.  The records from this facility are not currently associated with the claims file.  On remand, an attempt should be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1), (2), (3) (2011); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

A statement from a VA physician, R.D.G., M.D., dated in May 2010, shows that Dr. R.D.G. stated that the Veteran was a patient of his for more than 15 years at the Portland VA Medical Center (VAMC).  The claims file currently only includes VA progress notes from the Portland VAMC dated in 1999, and 2003.  It therefore appears that there may be considerable VA treatment reports for the Veteran which have not been obtained.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, an attempt should be made to obtain all of the Veteran's records from the Portland VAMC.   

In January 2012, a VA medical opinion was obtained from C.E.H., M.D., that weighed against the claim.  

In September 2012, the appellant's representative submitted a 14-page opinion from a psychologist, J.M., Ph.D., together with a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2011).  Dr. J.M. concluded that the Veteran had PTSD since his World War II service, and that "I believe it is as likely as not that the cardiac ailments that led to the Veteran's death were related to his PTSD."

Dr. C.E.H. has not had an opportunity to review Dr. J.M.'s opinion, and in light of the likelihood that additional VA and non-VA medical reports will be added to the claims file, on remand, the RO should request a supplemental opinion from Dr. C.E.H. based on a review of the entire claims file, following an attempt to obtain the VA and non-VA reports previously discussed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain all of the Veteran's VA records from the Portland VAMC that are not currently of record. 

2.  The appellant should be asked to complete a release for all records from Newberg Medical Center, in Newberg, Oregon.  All records for which the appellant has provided a release should be obtained.  

3.  After the development in the first two paragraphs of this remand has been completed, return the Veteran's claims file for review by the VA physician who provided the January 2012 VA opinion (Dr. C.E.H.).  The physician should provide a nexus opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's cause of death was caused or aggravated by his service-connected PTSD.  The physician must provide a detailed rationale for her opinion, to include a discussion of Dr. J.M.'s July 2012 opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  If the physician who provided the January 2012 VA opinion (Dr. C.E.H.) is not available, or if otherwise appropriate, make the Veteran's claims file available for review by a physician, who should be asked to indicate in his/her medical opinion that such a review was conducted.  

The physician should provide a nexus opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's cause of death was caused or aggravated by his service-connected PTSD.  The examiner must provide a detailed rationale for his/her opinion, to include a discussion of Dr. J.M.'s July 2012 opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



